                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                              SOUTH BEND DIVISION

 CHARLES KUCHEL,

                      Petitioner,

                     v.                          CAUSE NO.: 3:17-CV-871-PPS-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       Charles Kuchel, a prisoner without a lawyer, filed a habeas corpus petition under

28 U.S.C. § 2241 to challenge the calculation of his sentences for criminal deviate

conduct, criminal recklessness, criminal confinement, and battery under Cause No. SCR

83-47 and for criminal confinement and criminal deviate conduct under Cause No. SCR

83-43. In the petition, Kuchel argued that he should have been released on October 20,

2009, citing a “Change of Commitment” form prepared by the Indiana Department of

Correction. However, he did not explain the significance of this document, nor did he

explain how the October 2009 date was calculated. The Warden responded that

Kuchel’s projected release date is December 12, 2019. Though the Warden explained

how projected release dates were calculated, this explanation suggested that the

projected release date for Kuchel should have been December 12, 2018. Because neither

party adequately explained the projected release dates they proposed, I granted them

another opportunity to do so.
       In Kuchel’s supplemental response, he explains that a “Change of Commitment”

form is a form used by the Department of Corrections to amend sentences but offers no

calculation to explain why he believes the October 2009 release date is correct. Instead,

he references a letter from his former attorney, dated February 16, 2018. ECF 19-1 at 1.

In this letter, the former attorney states:

       I recall that I did not quit working on your case or withdraw my
       appearance until I was satisfied that your sentence and the Department of
       Correction’s earliest possible release date were correct. There is nothing
       that I see in the paperwork that you sent me which makes me doubt
       whether your sentence or outdate are correct.

Id. Notably, this letter does not explain the proposed October 2009 release date, nor

does it suggest that the December 2019 release date is incorrect.

       In the Warden’s supplemental response, he provides a detailed explanation of

how Kuchel’s expected release date was calculated. ECF 21. He explains that inmates

may be disciplined by loss of good time credit or by a classification demotion, which

affects the rate at which good time credit is accrued. See Ind. Code § 35-50-6-3. He

explains that the effect of Kuchel’s disciplinary record on his good time credit was

omitted from the Warden’s initial response and that this omission caused the one-year

discrepancy between that explanation and the projected release date of December 12,

2019. After careful review of the sentence calculation records, I find that the Warden

fully explains the projected release date of December 12, 2019, and that his calculations

are sound. Based on this record, I cannot conclude that Kuchel’s projected release date

of December 12, 2019, is incorrect. Therefore, Kuchel’s petition for habeas relief is

denied.


                                              2
       Pursuant to Habeas Corpus Rule 11, I must consider whether to grant or deny a

certificate of appealability. To obtain a certificate of appealability when the court

dismisses a petition on procedural grounds, the petitioner must show that reasonable

jurists would find it debatable (1) whether the court was correct in its procedural ruling

and (2) whether the petition states a valid claim for denial of a constitutional right. Slack

v. McDaniel, 529 U.S. 473, 484 (2000). Here, there is no basis for finding that jurists of

reason would debate the correctness of this ruling. Therefore, there is no basis for

encouraging him to proceed further.

       For these reasons, the court:

       (1) DENIES the habeas corpus petition;

       (2) DENIES Charles Kuchel a certificate of appealability pursuant to Habeas

Corpus Rule 11; and

       (3) DIRECTS the clerk to enter judgment in favor of the Respondent and against

the Petitioner.

       ENTERED: November 26, 2018.

                                           /s/ Philip P. Simon
                                           PHILIP P. SIMON, JUDGE
                                           UNITED STATES DISTRICT COURT




                                              3
